Name: Commission Regulation (EEC) No 2658/80 of 17 October 1980 laying down detailed rules on intervention buying- in in the sheepmeat sector
 Type: Regulation
 Subject Matter: animal product;  trade policy
 Date Published: nan

 Avis juridique important|31980R2658Commission Regulation (EEC) No 2658/80 of 17 October 1980 laying down detailed rules on intervention buying- in in the sheepmeat sector Official Journal L 276 , 20/10/1980 P. 0009 - 0011 Finnish special edition: Chapter 3 Volume 12 P. 0177 Greek special edition: Chapter 03 Volume 31 P. 0073 Swedish special edition: Chapter 3 Volume 12 P. 0177 Spanish special edition: Chapter 03 Volume 19 P. 0140 Portuguese special edition Chapter 03 Volume 19 P. 0140 COMMISSION REGULATION (EEC) No 2658/80 of 17 October 1980 laying down detailed rules on intervention buying-in in the sheepmeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat (1), and in particular Article 7 (7) (a) and (c) thereof, Whereas Regulation (EEC) No 1837/80 made provision for a system of buying-in of certain products in the sheepmeat sector by the Member States' intervention agencies ; whereas the general rules for the said system were laid down by Council Regulation (EEC) No 2644/80 (2) ; whereas it is necessary to lay down detailed implementing rules; Whereas, in order to ensure efficient intervention buying-in, a minimum quantity for delivery to intervention agencies should be laid down ; whereas, moreover, in order to guarantee the quality of the products bought-in, they must comply with the requirements of Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 75/379/EEC (4); Whereas, in order to ensure equal treatment of sellers, the buying-in price and the place where the product is taken over by the intervention agency should be defined ; whereas that place may, in principle, be the intervention centre to which the seller intends to deliver his products ; whereas it must, however, be left to the intervention agency to appoint another place if taking over at the centre designated by the seller is not possible; Whereas, with the object of organizing buying-in by intervention agencies in a rational manner, criteria for the selection of intervention centres should be laid down ; whereas the choice of such centres should be determined by certain technical requirements to ensure satisfactory storage of the meat; Whereas, in order that intervention measures may be carried out as efficiently as possible, it is necessary to ensure that losses sustained during cold-storage are as low as possible and that the quality of the products bought-in by intervention agencies is maintained, as far as possible, even during a relatively long storage period; Whereas it is therefore necessary to adopt Community measures on freezing and storage temperatures and on packing; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of the intervention measures laid down in Article 6 (1) (b) of Regulation (EEC) No 1837/80, the minimum quantity for delivery shall be two tonnes. However, the intervention agencies may fix higher minimum quantities but these may not exceed five times the quantity fixed in the above subparagraph. Article 2 Products may be bought-in only if they: (a) come from animals slaughtered not more than six days previously, other than rams, ewes and pregnant lambs; (b) are classified and identified according to a national classification system in accordance with Article 9 of Regulation (EEC) No 2644/80; (c) comply with the provisions of Directive 64/433/EEC; (d) satisfy the requirements laid down in the Annex; (e) have no characteristics rendering them unsuitable for storage or subsequent use; (f) originate in the Community, within the meaning of Article 4 of Regulation (EEC) No 802/68; (g) do not come from animals slaughtered as a result of emergency measures. (1) OJ No L 183, 16.7.1980, p. 1. (2) OJ No L 275, 18.10.1980, p. 8. (3) OJ No 121, 29.7.1964, p. 2012/64. (4) OJ No L 172, 3.7.1975, p. 17. Article 3 The buying-in price shall be the price free at the intervention centres refrigeration plant. Unloading charges shall be borne by the seller. Article 4 1. The seller shall notify the intervention agency of the intervention centre to which he intends to deliver the product. 2. The intervention agency shall determine the taking-over date and shall communicate it to the seller. 3. If the product cannot be taken over at the intervention centre referred to in paragraph 1, the intervention agency shall select from among the nearest intervention centres the place where the product is to be taken over. Article 5 The intervention agencies may limit buying-in to the quantities they are able to take over if they are offered meat under the measures provided for in Article 6 of Regulation (EEC) No 1837/80 in quantities greater than they are able to take over forthwith. The Member States shall ensure that quality of access to intervention on the part of sellers is affected as little as possible by such a limitation. Article 6 1. The intervention centres shall be selected by the Member States in such a way that the efficiency of intervention measures is assured. The facilities at the said centres must be such that bone-in meat can be taken over and that all the meat to be stored there can be frozen in the unprocessed state. They must also be capable of storing bone-in meat for a minimum period of three months under technically satisfactory conditions. However, up to the end of the 1980/81 marketing year the Member States may, in exceptional cases, provide for a shorter minimum period. 2. The Member States shall take all measures necessary to ensure the satisfactory preservation of the stored products and to limit weight losses. The freezing temperature shall be such as to give within 36 hours an internal temperature not exceeding - 7 ºC. 3. The products shall be wrapped in polyethylene or a similar material at least 0 705 mm thick, suitable for wrapping foodstuffs, and in cotton (stockinette) or jute wrappings. However, up to 31 December 1981 the Member States shall be authorized to employ other wrappings if this proves necessary. Article 7 1. The intervention agencies shall ensure that the products referred to in this Regulation are placed and kept in store in easily identifiable lots. 2. The Member States shall take the necessary measures to ensure consistent quality and quantity of stored products. They shall cover the relevant risks by insurance, taking the form of an undertaking written into the storage contract or by a comprehensive insurance taken out by the intervention agency ; a Member State may act as its own insurer. Article 8 1. The Member States shall send to the Commission a list of intervention centres, their freezing and storage capacity and any change in these details. 2. The Member States shall communicate to the Commission, as soon as possible, by telex the products bought-in each week and the quality and quantity thereof. 3. The Member States shall comunicate to the Commission, as soon as possible, particulars of the product qualities and quantities in store at the end of each month. 4. The working of the intervention system shall be reviewed periodically in accordance with Article 27 of Regulation (EEC) No 1837/80. Article 9 This Regulation shall enter into force on 20 October 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 October 1980. For the Commission Finn GUNDELACH Vice-President ANNEX Requirements for buying-in of carcases by intervention agencies 1. Only carcases of good or average conformation and a weight of not less than 8 kg shall be bought in. Carcases with the following characteristics shall be excluded: - profiles concave with reduced thickness of muscles; - all the thinner, long and flat parts of the legs concave ; the saddle substantially longer than it is broad; - back and loin thin, hollow and lacking thickness. Dorsal apophyses protruding; - flat shoulders, protruding scapula. Carcases shall also not be too fat. Carcases with the following characteristics shall be excluded: - a thick layer of fat covering the carcase, with accumulations of fat at various levels. Accumulations of fat inside the thoracic cavity. Muscle between the ribs heavily marbled with fat. Kidneys also surrounded by a large quantity of fat. 2. Carcases must be offered without head, feet, tail, kidneys, kidney fat, pelvic fat, genital organs. The throat must be clean. 3. The carcases must be well-bled and properly flayed, the skin in no way peeling, bloodstained, suffused or bruised. Superficial fat must not be torn. The pleura must be undamaged. 4. The carcases must be chilled immediately after slaughter and evisceration for at least 24 hours so that internal temperature at the end of the chilling period does not exceed + 7 ºC. This temperature must be maintained until they are taken over.